DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seguchi et al. (US Patent No.: 5744895).
For claim 2, Seguchi et al. disclose the claimed invention comprising: a housing (reference numeral 3241, 3441, see figure 11); a first stator (reference numeral 3420) having a first set of field windings (reference numeral 3421, see figure 11); a first rotor (reference numeral 3410) disposed inside and coaxial with the first stator (reference numeral 3420, figure 11), wherein, in a first operating mode, the first stator (reference numeral 3420) is configured to electrically drive rotation of the first rotor (reference numeral 3410) relative to the first stator when the first set of field windings (reference numeral 3421) is energized (see figure 11); a second stator (reference numeral 3222) mounted on bearings (reference numerals 3252, 3254) configured to permit rotation of the second stator (reference numeral 3222) relative to the housing (reference numeral 3241, see figure 11); and a second rotor (reference numeral 3210) mechanically coupled to the first rotor (reference numeral 3410, see figure 11), wherein, in the first operating mode, the first rotor (reference numeral 3410) is configured to mechanically drive rotation of the second rotor (reference numeral 3210) during rotation of the first rotor (see figure 11), wherein: the second rotor (reference numeral 3210) is disposed inside and coaxial to the second stator (reference numeral 3222); and the second rotor (reference numeral 3210) is configured to electrically drive rotation of the second stator (reference numeral 3222) when a second set of field windings (reference numeral 3221) are energized during rotation of the second rotor (reference numeral 3210, figure 11), the second set of field windings (reference numeral 3221) being integrated with the second rotor or the second stator (reference numeral 3222, see figure 11).  
For claim 4, Seguchi et al. disclose the second set of field windings (reference numeral 3221) being integrated with the second stator (reference numeral 3222, see figure 11).  
For claim 5, Seguchi et al. disclose, in a second operating mode, the first rotor (reference numeral 3410) being configured to induce electrical current in the first set of field windings (reference numeral 3421) during rotation of the first rotor (reference numeral 3410) relative to the first stator (reference numeral 3420, see figure 11).  
For claim 6, Seguchi et al. disclose, wherein, in the second operating mode, the second rotor (reference numeral 3210) being configured to mechanically drive rotation of the first rotor (reference numeral 3410) during rotation of the second rotor (reference numeral 3210, see figure 11).  
For claim 9, Seguchi et al. disclose the first rotor (reference numeral 3410) being connected end-to-end with the second rotor (reference numeral 3210, see figure 11).  
For claim 11, Seguchi et al. disclose inverters (reference numerals 200, 400) and a power supply (reference numeral 600) which can be considered an electrical distribution system (see figure 11), i.e. the first set of field windings are energized by an electrical distribution system.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. as applied to claim 2 above, and further in view of Caine (US Patent Application Pub. No.: US 2015/0130316 A1).
For claim 3, Seguchi et al. disclose the claimed invention except for the second set of field windings being integrated with the second rotor.  Caine discloses a rotor (reference numeral 5) and a rotational stator (reference numeral 3) where the rotor includes the set of field windings (see paragraph [0055]), and when applied to the second rotor of Seguchi et al. this would disclose the second set of field windings being integrated with the second rotor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the field windings for the rotor as disclosed by Caine for the second rotor of Seguchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. as applied to claim 2 above, and further in view of Weldon (US Patent No.: 4841185).
For claim 7, Seguchi et al. disclose the claimed invention except for, in the first operating mode, the second rotor being configured to electrically drive rotation of the second stator at a faster rotational speed than the rotational speed of the second rotor when the second set of field windings are energized during rotation of the second rotor.  Weldon discloses the stator (reference numeral 10) rotating faster than the rotor (reference numeral 16, see column 2, lines 34-37), and when applied to the second stator and second rotor of Seguchi et al. this would disclose the second rotor being configured to electrically drive rotation of the second stator at a faster rotational speed than the rotational speed of the second rotor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stator rotating at a higher speed than the rotor as disclosed by Weldon for the second stator and second rotor of Seguchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. as applied to claim 2 above, and further in view of Aoyama (Japanese Patent Document No.: JP 2016213948 A).
For claim 8, Seguchi et al. disclose the claimed invention except for, in the first operating mode, the second rotor being configured to electrically drive rotation of the second stator at approximately twice the rotational speed of the second rotor when the second set of field windings are energized during rotation of the second rotor.  Having a particular rotational speed for the rotating components is a known skill as disclosed by Aoyama (see translation of Aoyama, Detailed Description, paragraphs [0063, 0065]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular speed as disclosed by Aoyama for the second stator and second rotor of Seguchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. as applied to claim 2 above, and further in view of Armstrong (US Patent Application Pub. No.: US 2017/0025977 A1).
For claim 10, Seguchi et al. disclose the claimed invention except for the second stator being coupled to a mechanical energy storage device.  Coupling to a storage for mechanical energy is a known skill in the art as exhibited by Armstrong (see paragraph [0111]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a coupling to a mechanical energy storage device as disclosed by Armstrong for the second stator of Seguchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 12, 14-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. (US Patent No.: 5744895) in view of Webster (US Patent Application Pub. No.: US 2012/0326539 A1).
For claim 12, Seguchi et al. disclose the claimed invention comprising: a housing (reference numeral 3241, 3441, see figure 11); a first stator (reference numeral 3420) having a first set of field windings (reference numeral 3421, see figure 11); a first rotor (reference numeral 3410) disposed inside and coaxial with the first stator (reference numeral 3420, figure 11), wherein, in a first operating mode, the first rotor (reference numeral 3410) is configured to induce electrical current in the first set of field windings (reference numeral 3421) during rotation of the first rotor (reference numeral 3410) relative to the first stator (reference numeral 3420, figure 11); a second rotor (reference numeral 3210) mechanically coupled to the first rotor (reference numeral 3410), wherein, in the first operating mode, the second rotor (reference numeral 3210) is configured to mechanically drive rotation of the first rotor (reference numeral 3410) during rotation of the second rotor (reference numeral 3210); and a second stator (reference numeral 3222) mounted on bearings (reference numerals 3252, 3254) configured to permit rotation of the second stator (reference numeral 3222) relative to the housing (reference numeral 3241, see figure 11), wherein: the second rotor (reference numeral 3210) is disposed inside and coaxial to the second stator (reference numeral 3222); and the second stator (reference numeral 3222) is configured to electrically drive rotation of the second rotor (reference numeral 3210) when a second set of field windings (reference numeral 3221) are energized during rotation of the second stator (reference numeral 3222), the second set of field windings (reference numeral 3221) being integrated with the second rotor or the second stator (reference numeral 3222, see figure 11).  Seguchi et al. however do not specifically disclose the second stator being configured to be mechanically rotated by a prime mover in the first operating mode.  
Attaching a prime mover is a known skill in the art as exhibited by Webster (see paragraph [0011]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the prime mover as disclosed by Webster for the second stator of Seguchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 14, Seguchi et al. disclose the second set of field windings (reference numeral 3221) being integrated with the second stator (reference numeral 3222, see figure 11).  
For claim 15, Seguchi et al. disclose, in a second operating mode, the first stator (reference numeral 3420) being configured to electrically drive rotation of the first rotor (reference numeral 3410) relative to the first stator (reference numeral 3420) when the first set of field windings (reference numeral 3421) is energized (see figure 11).  
For claim 16, Seguchi et al. disclose, in the second operating mode, the first rotor (reference numeral 3410) being configured to mechanically drive rotation of the second rotor (reference numeral 3210) during rotation of the first rotor (reference numeral 3410, see figure 11).  
For claim 19, Seguchi et al. disclose the first rotor (reference numeral 3410) being connected end-to-end with the second rotor (reference numeral 3210, see figure 11).  
For claim 20, Seguchi et al. in view of Webster disclose the claimed invention except for the prime mover comprising a turbine.  Webster discloses a turbine (see paragraph [0043]) for driving the rotor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the turbine as disclosed by Webster for the prime mover of Seguchi et al. in view of Webster for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 21, Seguchi et al. disclose inverters (reference numerals 200, 400) and a power supply (reference numeral 600) which can be considered an electrical distribution system (see figure 11), i.e. the induced electrical current feeds an electrical distribution system.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Webster as applied to claim 12 above, and further in view of Caine (US Patent Application Pub. No.: US 2015/0130316 A1).
For claim 13, Seguchi et al. in view of Webster disclose the claimed invention except for the second set of field windings being integrated with the second rotor.  Caine discloses a rotor (reference numeral 5) and a rotational stator (reference numeral 3) where the rotor includes the set of field windings (see paragraph [0055]), and when applied to the second rotor of Seguchi et al. in view of Webster this would disclose the second set of field windings being integrated with the second rotor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the field windings for the rotor as disclosed by Caine for the second rotor of Seguchi et al. in view of Webster for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Webster as applied to claim 12 above, and further in view of Weldon (US Patent No.: 4841185).
For claim 17, Seguchi et al. in view of Webster disclose the claimed invention except for, in the first operating mode, the second stator being configured to electrically drive rotation of the second rotor at a slower rotational speed than the rotational speed of the second stator when the second set of field windings are energized.  Weldon discloses the stator (reference numeral 10) rotating faster than the rotor (reference numeral 16, see column 2, lines 34-37), and when applied to the second stator and second rotor of Seguchi et al. this would disclose the second stator being configured to electrically drive rotation of the second rotor at a slower rotational speed than the rotational speed of the second stator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotor rotating at a slower speed than the stator as disclosed by Weldon for the second stator and second rotor of Seguchi et al. in view of Webster for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Webster as applied to claim 12 above, and further in view of Aoyama (Japanese Patent Document No.: JP 2016213948 A).
For claim 18, Seguchi et al. in view of Webster disclose the claimed invention except for, in the first operating mode, the second stator being configured to electrically drive rotation of the second rotor at approximately half the rotational speed of the second stator when the second set of field windings are energized during rotation of the second stator.  Having a particular rotational speed for the rotating components is a known skill as disclosed by Aoyama (see translation of Aoyama, Detailed Description, paragraphs [0063, 0065]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular speed as disclosed by Aoyama for the second stator and second rotor of Seguchi et al. in view of Webster for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834